 CULINARYWORKERS LOCAL 62419CulinaryWorkers, Cooks, Bartenders and Hotel-Motel Service Employees, Local No. 62, Hotel &Restaurant Employees and Bartenders Interna-tional Union,AFL-CIOandTropics Enterprises,Inc., d/b/a Tropicana Lodge.Case 20-CP-253June 26, 1968DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND ZAGORIAOn January 9, 1968, Trial Examiner Louis S.Penfield issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending dismissal of the com-plaint,as setforth in the attached Trial Examiner'sDecision.Thereafter, the General Counsel and theCharging Party filed exceptions and supportingbriefs, and the Respondent filed an answer to theexceptions and supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,the exceptions, theanswer, the briefs, and the entire record in the case,and hereby adoptsthe findings,conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASELouisS.PENFIELD,TrialExaminer:Thisproceeding was heard before me in Fresno, Califor-nia, on September 26 and 27, 1967, on a complaintof the General Counsel and answer of CulinaryWorkers, Cooks, Bartenders and Hotel-Motel Ser-vice Employees, Local No. 62, Hotel & RestaurantEmployees and Bartenders International Union,AFL-CIO,herein called Respondent.'The issue litigated was whether Respondent vio-lated Section8(b)(7)(C) of the Act.Upon the entire record, including considerationof briefs filed by the parties, and upon my observa-tion of the witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERTropics Enterprises, Inc., d/b/a Tropicana Lodge,herein called Tropicana, is a California corporationwith its principal place ofbusinessatFresno,California, whereit is engagedin operating a motel,restaurant,and bar. During the past calendar year,Tropicana receivedgross revenuesinexcess of$500,000 from the sale of food and beverages andfrom the rental of rooms. During the same period,Tropicana purchased and received foods andbeverages valued in excess of $50,000 from enter-priseslocated in the State of California, which en-terpriseshave inturnreceived such productsdirectly from points located outside the State ofCalifornia. Upon the basis of the foregoing, I findthat atall times materialherein Tropicana has beenengaged in a businessaffecting commerce withinthe meaningof the Act, and that the assertion of ju-risdiction is warranted.II.THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization within themeaning of Section 2(5) of the Act.111.THE UNFAIR LABOR PRACTICESThe complaint alleges, in substance, that Respon-dent commencing on or about May 9, 1967,picketed the premises of Tropicana with an objectof forcing or requiring Tropicana to recognize orbargain with it, although Respondent was not cur-rently certified as the statutory representative ofthe employees, and that such picketing continuedthereafter "for more than a reasonable period oftime not exceeding 30 days from the commence-ment of such picketing without a petition" havingbeenfiledwiththeBoard.Respondentacknowledges that it engaged in a first round ofpicketing for a period of approximately 15 days inMay, asserting that it ceased such picketing on May23, that it later embarked on a second round ofpicketing commencing on June 7 which continueduntil June 30 when all picketing was abandoned.Respondent denies a recognitional or organiza-tional object for the first round, but admits it forthe second round. Respondent asserts its conduct'The complaintissuedon July 3, 1967, and is basedon a charge andamendedchargefiledwith the National LaborRelations Board,hereincalled the Board, on June 7 and 30, 1967, respectively Copies of the com-plaint,the charge,and the amended charge have been duly served uponRespondent172 NLRB No. 68 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be lawful, claiming that during the first round itspicketing was lawful informational picketing withinthemeaningof the second proviso of Section8(b)(7)(C). Respondent concedes that the secondround of picketing did not fall within proviso limita-tions,but contends that such picketing was aban-doned in less than 30 days, and argues that the firstround of lawful picketing cannot be considered inconjunction with the second round for the purposeof computing the statutory "reasonable period oftime" required to establish a violation of Section8(b)(7)(C).A. The Background and the PicketingRespondent is party to collective-bargainingagreements covering many motel and hotel em-ployees in the Fresno area. Tropicana has beenoperating a hotel and motel in the area for anumber of years at its present location, and at notime have its employees been represented byRespondent. Immediately north of the Tropicanapremises is another motel known as the Water TreeInn.On its premises, and leased from Water Tree,is a restaurant known as Lyons Restaurant. As withTropicana,Respondent did not represent em-ployees of either Water Tree or Lyons. Respondenthad undertaken past unsuccessful efforts to or-ganize the Tropicana employees. In 1964 and againin 1965 Respondent had picketed the Tropicanapremises presumably in pursuit of organizationaland recognitional ends.'fBy mid-1967 Respondent was scheduled to opennegotiations for a new collective-bargaining con-tractwith the organized employers in the area.Minutes of Respondent's membership meeting ofFebruary 14, 1967, establish that Respondent re-garded it as important to build strength for theforthcoming negotiations "and that very soon con-sideration should be given to placing pickets atTropicana." Minutes of the March 14, 1967, meet-ing recite "that a picket line may be placed atTropicana either the end of March or the first ofApril." Minutes of the April 11, 1967, meeting sig-nify there had been a discussion of the Tropicanasituationwith efforts to be "made to establish alegal picket line in the near future." At a later pointin the minutes of the same meeting, it is set forththat "an investigation [is] being made as to the pos-sibility of establishingan informational picket line."[Emphasis supplied.] On May 1, 1967, Respondentaddressed letters to the Fresno Central LaborCouncil, to the Building Service Employees Union,to Teamsters State Council, and to Teamsters Local431 advising each that it was the intention ofRespondent to place "aninformational picket lineatTropicana Lodge,Water Tree Inn, and LyonsRestaurant commencing May 5, 1967." [Emphasissupplied. ]OnMay 9, 1967, Respondent commencedpicketing the premises of Tropicana with picketsigns bearing the following legend:TropicanaLodgeNonunionCulinary, Cooks, Bartenders, Hotel-MotelService Employees, Local 62Picketing with such signs continued until May 23,1967. On this date all picketing ceased not to beresumed until June 6, 1967, under circumstances tobe described below.3Prior to the commencement of picketing on May9,Leo Vuchinich, Respondent's president andgeneral organizer, accompanied by several otherunion representatives, visitedWater Tree Inn andLyons Restaurant. According to the testimony ofmanagement representatives, Vuchinich discussedthe possibility with each of signing union contractscovering employees in their respective establish-ments. Vuchinich's memory as to what transpiredat these meetings is somewhat vague.On the same day that Vuchinich and the otherrepresentatives visitedWater Tree Inn and LyonsRestaurant, they also went to the coffeeshop atTropicana where Vuchinich had a conversationwith Edward Burge, president and general managerofTropicana.AccordingtoBurge,Vuchinichspecifically asked if Tropicana would sign a con-tract, indicating that if it did so he believed theneighboring employers would likewise sign. Burgesaid he explained to Vuchinich that he did not be-lieve a contract would benefit the Tropicana em-ployees and that he would not enter into one.Vuchinich acknowledges that he had a conversa-tionwithBurge in thecoffeeshop prior to thepicketing, but places it at an earlier date thanBurge, and claims that he and Burge only talkedaboutgeneral mattersand that at no time did herequest Burge to sign a union contract. None of theunion representatives who accompanied Vuchinichat the time were called to testify.Vuchinich testified, without contradiction, thatthe initial picketing was meant to be informationalin character. He defined informational picketing asdesigned to "inform the public that the place isnonunion" and asserted that when his Union un-dertook picketing of this nature no effort was madeto stop deliveries or the performance of services.There is no evidence that between May 9 and 23deliveries to Tropicana were stopped. On the con-trary, it is shown that when suppliers asked aboutthe pickets, representatives of Respondent told'The General Counsel has noted that unfair labor practice charges werefiled in 1964 alleging that Respondent violated Section 8(b)(7)(C), andthat such charges were adjusted by the execution of an informal settlementagreement.These circumstances are remote in time and no effort wasmade to connect them with the present controversy. They do not serve toestablish either the object or the character of past picketing, and I attachno significance to them in evaluating the lawful or unlawful nature ofRespondent's conduct in the present situation.IOn May 9,Respondent also picketedWater TreeInn and LyonsRestaurant using similar signs except as to the name of the employer.Respondent's picketingof Lyons and Water Tree,however, was aban-doned after 2-1/2 days. CULINARY WORKERS LOCAL 62421them they were free to cross the line. While theGeneral Counsel contends that this first round ofpicketing had a recognitional or organizational ob-ject, he makes no claim that the picket signs used,or any other act or omission of Respondent duringthis period, exceeded the express statutory limitssetforth in the second proviso of Section8(b)(7)(C).Following the cessation of picketing on May 23,Respondent reconsidered the situation at Trop-icana, and early in June its membership voted toreestablish a picket line expressly for an organiza-tional object.With regard to the new picketing,Respondent concluded that additional pressureshould be brought against Tropicana, and, contraryto the approach it had used during the first roundof picketing in May, it apprised other unions that itwas now soliciting their support by having theirmembers observe the picket line. On June 6, 1967,the second round of picketing actually commenced.Respondent used identical picket signs, but fromthe outset it undertook to, and successfully did,stop deliveries of all products used by Tropicana inthe regular course of its business. This secondround of picketing, for an admittedly organizationalobject, continued without interruption until June30, 1967, at which time it was stopped withoutnotice and has not since been resumed. When thepicketing ceased on June 30, delivery of suppliesand the performance of services which had stoppedwhen it commenced on June 6 were resumed.'B.Discussionof the Issues and ConclusionsThe central issue involves the proper construc-tion of Section8(b)(7)(C)as applied toa virtuallyundisputed set of facts. In pertinent part,this sec-tion in defining the character of the picketing it en-joins reads as follows:to picket . . . any employer where an objectthereof is forcing or requiring an employer torecognize or bargain...or forcing or requiringthe employees...to accept or select suchlabor organization as their...representative,unless such labor organization is currently cer-tified.,..(C)where such picketing has been con-ducted without a petition...being filed withina reasonable period of time not to exceed thir-tydays fromthe commencement of suchpicketing:Provided,That whensuch a petitionhas beenfiled theBoardshall forthwith .. .direct anelection...:Provided further,Thatnothing in this subparagraph(C) shall be con-strued to prohibit any picketing or otherpublicity for the purpose of truthfully advisingthe public (including consumers) that an em-ployer does not employ members of, or have acontract with, a labor organization, unless aneffect of such picketing is to induce any in-dividual employed by any other person in thecourse of his employment, not to pick up,deliver or transport any goods or not to per-form any services.Admittedly Respondent is not currently certified,and no petition was filed with the Board duringeither round of picketing. The General Counsel,although not asserting the first round of picketingto have been unlawful had it stood alone, is con-tending that Respondent here has picketed formore than a "reasonable period" within the mean-ingof the statute, computing the statutory"reasonable period" as commencing with the startof the first round of picketing on May 9, and ending30 days later on June 7 the day after Respondenthad started its second round of picketing.' Respon-dent claims that the first round of lawful informa-tional picketing cannot be used to compute the"reasonable period," and that the second round ofextra proviso picketing was abandoned in less than30 days.The only factual issue which the record presentsiswhether or not Vuchinich, as Burge asserts, at ameeting held prior to the first round of picketingrequested that Burge sign a contract covering theemployees of Tropicana. Respondent did not callother union witnesses who were present at thismeeting to corroborate Vuchinich in his denial thathe made such a request. While this, among otherreasons, might be grounds for crediting the versionadvanced by Burge, I deem it unnecessary to makea definitive resolution of this conflict, inasmuch as Iam satisfied that other uncontroverted evidenceclearly establishes that Respondent had a recogni-tional or organizational object when it embarked onthe first round of picketing. Minutes of Respon-dent's meetings prior to its picketing indicate thatRespondent was concerned that Tropicana stillremained as one of the unorganized employers inthe area, and believed that this fact would have anadverse effect upon area negotiations which wereto take place with the organized employers later inthe year. Respondent then considered steps thatmight result in Tropicana's according it recogni-tion.At some point it decided to undertake, and onMay 9 did embark upon, a program of picketing.The minutes and the letters to other unionsdescribed this program to be informational inaThe record establishes that Respondent made gross purchases amount-ing to approximately $12,000 per week of items needed to carry on its busi-nessWith the commencement of picketing on June 6, it became necessaryfor Respondent to rent a truck and hire employees to pick up the purchasesfrom the premises of its suppliers, inasmuch as employees of the supplierswould not deliver them across the picket line A musical quartet, which hadbeen engaged to perform at Tropicana, also refused to perform any ser-vices behind the picket line'The General Counsel's complaint, although charging Respondent withhaving picketed "for more than a reasonable period exceeding 30 days,"dates the commencement of such picketing as May 9, 1967 No differentcontention was advanced during the course of the hearing, and in his briefthe General Counsel makes no claim that the second round of extra provisopicketing commencing on June 6, 1967, and continuing until June 30,1967, is, standing alone, unlawful picketing for more than the statutory"reasonable period - 422DECISIONSOF NATIONALLABOR RELATIONS BOARDcharacter, but it is a fair inference that under thecircumstances in which the decision to proceedcame about the picketing had a basic goal of bring-ing about the organization of Tropicana's em-ployees and recognition of Respondent as theirrepresentative, and I so find. The picket sign itselfdescribes Tropicana as nonunion. This is of coursea true statement which during the first round ofpicketing appears to have been directed solely atadvising the public of such fact. Nothing in the sign,however, negates the presence of an organizationalor recognitional object. On the contrary, as theBoard has said in a leading case, use of such a termas "does not employ members of" clearly imports apresent object of organization, and use of such aterm as "does not have a contract with" just asclearly implies a recognition and bargaining object.6The term "nonunion" has a comparable connota-tion, and reasonably imports an object of bringingthe nonunion condition to an end by the organiza-tion of the employees and the recognition of theunion as their representative. Accordingly, I findthat Respondent when embarking upon the Maypicketing had an organizational or recognitional ob-ject within the meaning of Section 8(b)(7) of theAct.It does not follow, however, nor do I understandthe General Counsel to assert, that a recognitionalor organizational object alone sufficies to renderthe first round of picketing unlawful. The Board inits second decision inCrown Cafeteria, supra,heldthat a union can lawfully picket for a recognitionaland organizational object for more than the statuto-ry "reasonable period" provided it stays within therequirements of the second proviso of Section8(b)(7)(C) and truthfully advises the public as tothe nature of the dispute and does not bring aboutan interruption of deliveries. Picketing of this na-ture is viewed as informational in character, andthe presence of the proscribed recognitional or or-ganizational object alone is not sufficient to renderitunlawful. As noted above, it is not claimed, nordoes the record show, that Respondent in the in-stant case during this first round of picketing in anymanner exceeded the limitations of the secondproviso. The picketing truthfully advised the publicthatTropicana was nonunion, and no deliverieswhatsoever were stopped. Thus the first round ofpicketing must be regarded as lawful informationalpicketing even though undertaken with a recogni-tional or organizational object. If such conditionshad remained unchanged, I would construeCrownCafeteriato mean that Respondent might have con-tinued its picketing lawfully not only for a period ofmore than 30 days from May 9, but indefinitely.As we have seen, however, after a hiatus ofnearly 2 weeks, Respondent commenced picketingagain using the identical signs but now stopping alldeliveries.Although there is conflicting testimonyin the record as to whether or not either im-mediately before or during the course of thissecond round of picketing, Vuchinich requestedthat Tropicanasigna union contract, no purposewill be served in resolving this conflict inasmuch asRespondent concedes that it had an organizationalpurpose within the meaning of Section 8(b)(7) atall times during the second round. Thus the secondround of picketing was conducted with not only aproscribed object but also outside the limits of thesecond proviso, and had it been carried on for"more than a reasonable period of time not to ex-ceed 30 days" without a petition having been filed,itwould have been violative of Section 8(b)(7)(C).Respondent, however, discontinued second roundpicketing after conducting it for only 25 days. TheGeneral Counsel's expressed theory rests upon ourcomputing the statutory "reasonable period" of 30days by having the picketing commence on May 9,by including 15 days of originally lawful informa-tional second proviso picketing, by including the 2-week hiatus period when no picketing at all tookplace, and by including 2 days during the secondround of picketing during which Respondent's con-duct exceeded the limits of the second proviso.The General Counsel's theory can only be sup-ported by saying that given a continuing proscribedobject, an initial period of lawful informationalproviso picketing becomes tainted in retrospectwhen subsequently the character of the picketingchanges and observance of provisolimitations isabandoned.The General Counsel cites no case directly sup-porting his theory, but relies in some measure upona decision of the Board inButchers' Union, LocalNo. 120 Meat Cutters (Moniz Portuguese SausageFactory),160 NLRB 1465. InMoniztheUnionpicketed sporadically for an organizational orrecognitional object, commencing on or about Oc-tober 1, picketing on various dates in October andNovember, and ending all picketing on December15.From the date of its commencement actualpicketing was not conducted for more than a totalof 14 days. The Board, noting that no petition hadbeen filed within 30 days from the commencementof the picketing, held that the Union had violatedSection 8(b)(7)(C). The Board inMoniz,however,expressly noted that "the language of the picketsign does not fall within the second proviso of Sec-tion 8(b)(7)(C)." The same picket sign appears tohave been used at all times. Thus it is not shownthat at any time the Union was engaging in lawfulinformational picketing within proviso limitations.Under the circumstances the Board's holding goesno further than to recite that the "reasonableperiod" requirement does not demand that picket-ing be conducted on a specified number of con-secutivedays.Itsufficesifpicketingforaproscribed object be conducted outside the limits' Local Joint E.tecut,ve Board of Hotel andRestaurantEmployees, et a!(CrownCafeteria),135 NLRB 1183 CULINARY WORKERSLOCAL 62423of the second proviso and continues for a period ofmore than 30 days from its commencement re-gardless of its sporadic character within that timeperiod.The Board,however,was not confronted inMonizwith the propriety of using a period of lawfulinformational picketing to compute the statutory"reasonable period."No picketing of this naturehad taken place inMoniz,and while I do notquestion the case as authority for the propositionthat breaks in the picketing will not toll the runningof the"reasonable period,"Ido not see it asupholding the General Counsel's basic theory as ap-plied to the instant case.While I view the Board's decision inMonizas in-apposite for reasons set forth above,Ihave notedno case in which the Board has been squarely facedwith resolving the precise issue which confronts ushere.Respondent citesHotel,Motel & Club Em-ployees'Union,Local568,AFL-CIO (RestaurantManagement,Inc.),147 NLRB 1060, to support aposition contrary to that taken by the GeneralCounsel.TheTrialExaminer inRestaurantManagement,Inc.,who was upheld without com-ment by the Board,found that the union hadpicketed for a period of more than 3 weeks on asporadic basis carrying signs lawful within thesecond proviso,and without bringing about a stop-page of deliveries.At the end of this 3-week period,however,and with no hiatus whatsoever,the unionhad changed the legend on its picket signs and hadcommenced to stop deliveries.Contrary to the con-tention of the General Counsel,the Trial Examinerfound the first round of picketing to have been law-ful despite a recognitional and organizational ob-ject since the picketing met the requirements of thesecond proviso.As to the second round, however,he found the picketing with changed signs and in-terrupted deliveries continuing,as it had, for morethan 30 days without a petition having been filed,to be unlawful.Thus the Trial Examiner rejected acontention presumably similar in theory to that ad-vanced here by the General Counsel,and he ap-pears to have been upheld by the Board withoutany discussion on its part.InRestaurantManage-ment,Inc.,however,the issue was relatively unim-portant since the second round of picketing hadbeen conducted in an extra proviso manner andhad continued for more than 30 days.Furtherpicketing thus could be enjoined regardless of thelawful character of the first round.The decisionthen may be regarded as less than definitive whenapplied to a situation such as ours where it is notestablished that the second round of picketing isunlawful.The decision would indicate, however,that it would not be appropriate to link the tworounds of picketing for the purpose of computing a"reasonable period,"and I regard this as embody-ing sound principle.Three elements must beestablished before picketing is violativeof Section8(b)(7)(C).Itmust be found that it was conductedby a noncertified union fora proscribed object, thatitcontinued for more than a reasonable periodwithout a petition being filed,and that it was car-ried on in a manner which falls outside the limits ofthe second proviso.In the initial 2-week period ofpicketingatTropicanaRespondenthad theproscribed object,but its picketing was within thelimits of the second proviso.Such lawful picketingcould have been continued indefinitely.Ifind it dif-ficult,however,to supporta theory whereby aunion may be penalized for past lawful picketingmerely because it changed its method as to themanner in which it carried on continued picketing.As soon as Respondent stopped deliveries at theopening of the second round of picketing it ran therisk that such conduct might be found unlawful ifconducted for more than the statutory"reasonableperiod."Isee no basis, however, for saying thatsuch a switch to extra-proviso picketing can resultin attributing to earlier,otherwise lawful, picketingsuch a change in character that it then may be usedto compute the statutory "reasonableperiod." Ac-cordingly I find that inasmuch as thefirst round ofpicketing was wholly lawful within the meaning ofthe statute,the "reasonable period"did not com-mence to run at its outset,and thus the 30-daystatutoryperiod had not run,as the General Coun-sel contends,shortly after the commencement ofthe second round of extra-proviso picketing.Since I have concluded that the statutory"reasonable period" cannot be computed by relat-ing back to a May 9 commencement,or indeed toany time priorto the start of thesecond roundofpicketing,thereremains the question ofwhether or not there is any other basis in the recordto support a finding that Respondent has unlawfullypicketed within the meaning of the statute. Asnoted above Respondent picketed for 25 days com-mencing on June 6,picketing at all times duringthis second round for an organizational object, andstopping all deliveries to Tropicana.The statute isphrased in terms of"a reasonable period...not toexceed30 days,"which makes the 30 days an out-side limitation,and leaves discretion in the Boardto define the meaning of a "reasonable period" inany given case. Although the limits of the Board'sauthority have not as yet been fully defined, it hasso far seen fit to shorten the period only in anunusual situation such as a showing that a unioncoupled its unlawful object with picket line miscon-duct which included violence,threats of violence,and other acts of coercion and intimidation.7 In the7District 65, Retail,Wholesale and DepartmentStoreUnion,AFL-CIO (Eastern Camera & Photo Corp.),141 NLRB991. In that case theunion had picketed for an unlawful object for26 dayswithout a petitionhaving been filed.The Board found its picketing to have been conductedwith the use of"threats of physical violence,use of coercive and abu-sive language,blocking ingress and egress to and from such premises."Under the circumstances the Board held that picketing conducted insuch an unlawfully aggressive manner and with a coercive effect uponthe employees justified shortening the period that a union ordinarilywould be allowed without filing a petition. 424DECISIONSOF NATIONALLABOR RELATIONS BOARDinstant case the General Counsel did not specify inhis pleadings,nor does he argue in his brief, thatthe 25 daysof second round of picketing in and ofitself constituted a "reasonable period."Inote nounusual circumstance in the manner in whichpicketing was conducted which would warrant a de-parture from the usual30-daylimitation.'Ac-cordingly,Ifind that Respondent by engaging inrecognitional picketing commencing on June 6 andcontinuing until June 30 without filing a petitiondid not exceed the"reasonable period"set forth inthe statute and that regardless of the object and theeffect of this picketing it does not constitute aviolation of Section8(b)(7)(C).For reasons set forthaboveIfind that Respon-dent has not engaged in conduct violative of Sec-tion 8(b)(7)(C) byeither its first or second roundof picketing considered separately, or in conjunc-tion with one another.Accordingly,Ishall recom-mend that the complaint be dismissed in its en-tirety.Upon the basis of the foregoing findings of fact"Were Ito come to a contrary conclusion on this issue I would deem itinappropriate to find a violation without according Respondent a furtherand upon the entire record in this case,Imake thefollowing:CONCLUSIONS OF LAW1.TropicsEnterprises,Inc.,d/b/aTropicanaLodge, is an employerengaged in commerce withinthe meaningof Section 2(2), (6), and (7) of theAct.2.CulinaryWorkers,Cooks,Bartenders andHotel-Motel Service Employees, Local No. 62,Hotel & RestaurantEmployeesand Bartenders In-ternationalUnion, AFL-CIO,isa labor organiza-tion within the meaningof Section 2(5) of the Act.3.Respondenthas not engaged in unfair laborpractices as alleged inthe Complaint.RECOMMENDED ORDERUpon the basisof the foregoing findings of factand conclusionsof law,and upon the entire recordin this case,it is herebyrecommended that thecomplaint be dismissed in its entirety.opportunity to be heard,inasmuch as the issue was not specifically raisedby the pleadings or in the course of the hearing